        1                                                                E-FILED 3/29/19
                                                                         JS-6
        2

        3

        4

        5

        6

        7

        8                      UNITED STATES DISTRICT COURT
        9                    CENTRAL DISTRICT OF CALIFORNIA
       10

       11                                                             PSG (SPx)
            BRITTANY BILLETTS, et al.,     ) Case No.: 5:19-cv-00509-CAS-SP
       12                                  )
                      Plaintiffs,          )
       13                                  )
                 v.                        ) [PROPOSED] ORDER ON
       14                                  ) STIPULATION TO REMAND
       15   MENTOR WORLDWIDE, LLC; NUSIL, )) ACTION TO STATE COURT
            LLC; NUSIL TECHNOLOGY LLC; and )
       16   DOES 1–100, inclusive,         )
                             Defendants.   )
       17                                  )
                                           )
       18                                  )
                                           ) Complaint Filed: February 22, 2019
       19                                  )
       20

       21

       22

       23

       24

       25

       26
       27

       28

                                                         1
                           [PROPOSED] ORDER ON STIPULATION TO REMAND ACTION TO STATE COURT
ouis
        1         On March 25, 2019, the Parties to the above-referenced action file a Stipulation to
        2   Remand Action to State Court. The Court having reviewed that Stipulation and good cause
        3   appearing, it is hereby ordered that this action be remanded to San Bernardino County
        4   Superior Court and that each party shall bear its own attorneys’ fees and costs incurred in
        5   connection with the removal of this action to federal court and the remand.
        6

        7
            IT IS SO ORDERED.

        8
            DATED:       3/28/                 , 2019
        9
                                                                       United States District Court Judge
       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26
       27

       28

                                                               2
                                 [PROPOSED] ORDER ON STIPULATION TO REMAND ACTION TO STATE COURT
ouis
                                                                                                         1                                  CERTIFICATE OF SERVICE
                                                                                                         2
                                                                                                                   I hereby certify that on this 25th day of March, 2019, I electronically filed the
                                                                                                         3
                                                                                                             foregoing with the Clerk of the Court using the CM/ECF system, which shall send
                                                                                                         4
                                                                                                             notification of such filing.
                                                                                                         5

                                                                                                         6

                                                                                                         7                                                       /s/ Monee Takla Hanna
                                                                                                                                                                 Monee Takla Hanna
                                                                                                         8
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9
                                                                                                        10

                                                                                                        11

                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13

                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28

                                                                                                                                                 CERTIFICATE SERVICE
